Citation Nr: 0942847	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-09 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disability. 

2.  Entitlement to a compensable initial rating for service-
connected patellofemoral pain syndrome of the right knee. 

3.  Entitlement to a compensable initial rating for service-
connected patellofemoral pain syndrome of the left knee. 

4.  Entitlement to a compensable initial rating for a 
service-connected plantar wart of the right foot. 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from June 2003 to June 2007.  Service in Iraq is 
indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota which, in part, denied service 
connection for a lumbosacral spine disability, and granted 
service connection and assigned a noncompensable disability 
rating for a bilateral knee disability and a plantar wart of 
the right foot. 


FINDINGS OF FACT

1.  Clinical medical evidence clearly and unmistakably 
demonstrates the presence of scoliosis prior to service.

2.  The competent evidence clearly and unmistakably 
demonstrates that the Veteran's scoliosis was not permanently 
worsened during active service or as a result of any incident 
of service.

3.  The evidence of record indicates that the Veteran's 
patellofemoral pain syndrome of the bilateral knees is 
manifested by pain and a limitation of motion. 

4.  The medical evidence indicates that the Veteran's 
service-connected plantar wart of the right foot causes pain 
and discomfort when bearing weight. 






CONCLUSIONS OF LAW

1.  A pre-existing spine disability was not aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2009).

2.  The criteria for a compensable initial rating for 
patellofemoral pain syndrome of the right knee has not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5060, 5061 (2009).

3.  The criteria for a compensable initial rating for 
patellofemoral pain syndrome of the left knee has not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5060, 5061 (2009).

4.  The criteria for an increased disability rating of 10 
percent, but not more, for service-connected plantar wart of 
the right foot have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7819 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a 
lumbosacral spine disability, an increased rating for 
bilateral knee disabilities, and an increased rating for a 
plantar wart of the right foot.  In the interest of clarity, 
the Board will first discuss certain preliminary matters.  
The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated August 21, 2007, including a request for evidence of a 
relationship between a current disability and an injury, 
disease, or event in military service.  

With respect to the Veteran's increased rating claims, as the 
January 2008 rating decision granted service connection, such 
claims have now been substantiated.  Her filing of a notice 
of disagreement as to the initial rating assigned in that 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) 
(2009).  Rather, the Veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the Veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below. 

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes (DC) for rating the disabilities at 
issue.  Similarly, a May 9, 2008 letter informed the Veteran 
of all possible relevant Diagnostic Codes.  The Veteran was, 
thus, informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the initial evaluation that the RO 
assigned.  Therefore, the Board finds that the Veteran has 
been informed of what was necessary to achieve a higher 
initial rating for the service-connected disability at issue. 

Crucially, the RO informed the Veteran of VA's duty to assist 
her in the development of her claims in the above-referenced 
August 2007 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist her with obtaining 
"[r]elevant records from any Federal agency.  This may 
include medical records from the military, VA Medical Centers 
(including private facilities where VA authorized treatment), 
or the Social Security Administration."  With respect to 
private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The Veteran was specifically notified in the VCAA letters to 
describe or submit any additional evidence which he thought 
would support his claims, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).    [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in his possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b) (1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice consistent with the 
Dingess decision in the above-referenced August 2007 letter 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the August 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the Veteran may not have submitted and reports of treatment 
while attending training in the Guard or Reserve. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, and provided her with a VA examination.  
 
As the Board will discuss in detail in its analysis below, 
the Veteran was provided with a VA examination in November 
2007.  The report of this examination reflects that the 
examiner reviewed the Veteran's past medical history, 
recorded her current complaints, conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examination 
is adequate.  See 38 C.F.R. § 4.2 (2009).  The Veteran and 
her representative have not contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of her claims.  On 
her VA Form 9, substantive appeal, she declined to exercise 
her option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for a lumbosacral spine 
disability. 

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Aggravation

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111, 1137 (West 2002).  The presumption is rebutted where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. Id.

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, the Department of Veterans Affairs (VA) must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder. Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  In that case, the provisions of 38 U.S.C.A § 1153 
and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  If a presumption of aggravation under 
section 1153 arises, due to an increase in a disability in 
service, the burden shifts to the government to show a lack 
of aggravation by establishing by clear and unmistakable 
evidence "that the increase in disability is due to the 
natural progress of the disease." 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Analysis 

With respect to Hickson element (1), during the November 2007 
VA examination, the Veteran was diagnosed with lumbosacral 
spine arthralgia, slight levoscoliosis in the upper lumbar 
and lower thoracic spine.  Accordingly, Hickson element (1) 
has been met. 

With respect to Hickson element (2), the Veteran's service 
treatment records indicate that she entered service with a 
pre-existing spine condition.  Specifically, her October 2002 
entrance examination identified minimal curvature of the left 
thoracic convexity.  

Since curvature of the spine was noted upon the Veteran's 
enlistment examination, the statutory presumption of 
soundness does not apply.  See 38 U.S.C.A. §§ 1111, 1132 
(West 2002).  Accordingly, the Veteran cannot bring a claim 
for service connection for that disorder, but she may bring a 
claim for service-connected aggravation of that disorder.  
See Wagner, supra.  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2009).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2009); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995). 

The Veteran's service treatment records reveal that she was 
treated for complaints of back pain in March 2006 and 
diagnosed with thoracic strain/sprain with rhomboid muscle 
spasm.  The Veteran also complained of back pain in March 
2007.  The March 2007 treatment record diagnosed the Veteran 
with mild curvature of the spine and a right rhomboid muscle 
strain.  A corresponding radiological examination report 
revealed a slight increased dorsal kyphosis.  On her 
separation examination, the Veteran indicated that she has 
recurrent lower back pain, she was diagnosed with 
intermittent mechanical lower back pain. 

In November 2007, after reviewing the Veteran's claims folder 
and conducting a clinical examination of the Veteran's spine, 
a VA examiner stated that there had been no aggravation of 
the Veteran's pre-existing scoliosis.  The examiner 
specifically stated "the very minimal scoliosis has not 
changed.  It was less than 10% on entrance exam and continues 
to be very minimal."  

The Board finds this report to be probative as it was 
definitive, based upon a complete review of the Veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
weight.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran 
has not provided any competent medical evidence to rebut the 
opinion against the claim or otherwise diminish its probative 
weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 
Based on this opinion, and the lack of medical evidence 
showing that the Veteran has ever manifested anything other 
than mild scoliosis, the Board finds that there is clear and 
unmistakable evidence that the Veteran's pre-existing back 
disability did not undergo any aggravation during military 
service.   
 
In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to her observations of her disability.  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, she is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that her preexisting back disability was aggravated in 
service) because she does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In short, the Board has reached the conclusion that the 
record, viewed as a whole, shows by clear and unmistakable 
evidence that the Veteran's lumbosacral spine was not 
aggravated during service.  Thus, service connection is not 
warranted.  The benefit sought on appeal is denied.

2.  Entitlement to an initial compensable rating for service-
connected patellofemoral pain syndrome of the right knee. 

3.  Entitlement to an initial compensable rating for service-
connected patellofemoral pain syndrome of the left knee. 

In the interest of economy, because they involve the 
application of similar law to virtually identical facts, 
these two issues will be addressed together.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to  
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2009).

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected patellofemoral syndrome of 
the right and left knees are currently rated under Diagnostic 
Code 5014  [osteomalacia].  Osteomalacia is defined as the 
"inadequate or delayed mineralization of osteoid in mature 
cortical and spongy bone."  See Dorland's Illustrated Medical 
Dictionary, 1335 (30th ed. 2003).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 5014.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  The evidence of record indicates that the 
Veteran's bilateral knee symptomatology consists of a slight 
decrease in leg extension with reported pain over both knees 
that is exacerbated after running for half an hour.  See the 
November 2007 VA examination.  The evidence does not indicate 
that the Veteran has any subluxation or lateral instability 
nor does the evidence of record describe any impairment of 
the tibia and fibula.  Therefore, Diagnostic Codes 5257 and 
5262 are not for application. There is also no medical 
evidence describing dislocated cartilage, cartilage removal, 
or genu recurvatum thereby rendering Diagnostic Codes 5258, 
5259 and 5263 inapplicable.  

The Board has also considered rating the Veteran under 
Diagnostic Code 5003 [degenerative arthritis], however the 
evidence of record does not include x-ray findings of 
arthritis.  

In this case there is no evidence that the Veteran has 
osteomalacia.  Based on the limited flexion identified in the 
November 2007 VA examination, the Board finds that rating the 
Veteran under Diagnostic Code 5260 [limitation of flexion] 
would be more appropriate than Diagnostic Code 5014. This 
change has no practical effect, because both diagnostic codes 
require rating the disability based on the range of motion 
for the affected joint.

Utilizing Diagnostic Code 5060 will allow the Board to rate 
the Veteran based on her symptoms, pain and a limited range 
of motion. Therefore, the Board concludes that the most 
appropriate Diagnostic Code for the Veteran's bilateral knee 
disability is 5060.

Specific rating criteria

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees; and extension, 140 
degrees to zero degrees.  See 38 C.F.R. § 4.71, Plate II 
(2009).

Analysis

The Veteran was afforded a VA examination in November 2007 to 
determine the extent of her bilateral knee disabilities.  
During the examination the range of motion findings for the 
Veteran's right and left knee were identical: zero to 130 
degrees. 

Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, 
which is far exceeded by the 130 degrees recorded during the 
Veteran's VA examination. An increased disability rating can 
therefore not be assigned based on Diagnostic Code 5260.

The Board also notes that Diagnostic Code 5261 contemplates a 
noncompensable evaluation where there is limitation of 
extension to 5 degrees. As illustrated above, the Veteran has 
maintained full extension during testing.  Consequently, an 
increased disability rating based on knee extension is not 
warranted.

In short, the November 2007 VA examination indicates that the 
Veteran has nearly full range of motion in her knees.  Based 
on these findings, an increased disability rating may not be 
assigned based on limitation of motion.  For the reasons 
stated above, the Board concludes that a higher disability 
rating based on range of motion is not warranted.

DeLuca consideration

The Board has considered whether an increased disability 
rating is warranted for the Veteran's bilateral knee 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The objective 
clinical findings of record, however, do not reflect 
impairment that warrants a higher rating.

The Veteran has complained of bilateral knee pain.  However, 
there is no evidence that such symptomatology warrants the 
assignment of an additional disability.  The November 2007 VA 
examiner noted that the Veteran did not display any 
additional loss of motion after repetitive testing.  The 
Veteran also did not any pain on examination.  The examiner 
noted that the Veteran's knee disability did not affect her 
activities of daily life.  As noted above, the Veteran has 
essentially full range of motion in her knees.

In short, there is no support in the record for an increased 
rating.  Simply put, the Veteran's limitation of motion has 
been assessed as being normal and functional loss has not 
been medically identified.  The record does not reveal any 
specific evidence which would allow for the assignment of 
additional disability under the DeLuca factors.

Fenderson consideration

The Veteran's noncompensable disability rating for 
patellofemoral pain syndrome of the bilateral knees has been 
assigned as of the date of service connection, June 23, 2007.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the Veteran has not evidenced 
symptomatology warranting a higher disability rating. 

The November 2007 VA examination report, along with the VA 
treatment records, indicates that the disability has remained 
relatively stable throughout the period. There have been no 
medical findings and no other evidence which would allow for 
the assignment of an increased disability rating at any time 
during the period of time here under consideration.

Extraschedular consideration

In the interest of economy, the Board will address the matter 
of referral of the Veteran's service-connected disabilities 
for consideration of an extraschedular rating in a common 
discussion below.

Conclusion

For reasons and bases expressed above, the Board finds that 
the Veteran's service-connected patellofemoral pain syndrome 
of the bilateral knees is appropriately rated as 
noncompensable.  A preponderance of the evidence is against 
the claim.  The benefits sought on appeal are accordingly 
denied.

4.  Entitlement to an increased (compensable) rating for a 
service-connected plantar wart of the right foot. 

Assignment of diagnostic code

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002.  
See 67 Fed. Reg. 49490-99 (July 31, 2002).  Where a law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted VA to do otherwise 
and VA did so.  See VAOGCPREC 7-2003.  In this case, the 
Veteran's claim was filed in August 2007, so the former 
ratings criteria need not be considered.

The Board pauses to note that the rating for skin disorders 
were again amended effective October 23, 2008.  See Fed. Reg. 
54708 (Sept. 23, 2008).  The recently revised regulations 
apply only to claims filed on or after October 23, 2008 or to 
Veterans who were rated under diagnostic codes 7800-7805 and 
request review under the revised criteria.  As noted above, 
the Veteran filed her claim in August 2007.  She has not 
requested review under the revised criteria.  

The Veteran's plantar wart is currently rated under 
Diagnostic Code 7819 [benign skin neoplasms].  While plantar 
warts are not listed in the VA Rating Schedule, the RO 
determined that the most closely analogous diagnostic code is 
Diagnostic Code 7819.  See 38 C.F.R. § 4.20 (2009) [when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.]  
Since a neoplasm is defined as "any new and abnormal 
growth," Diagnostic Code 7819 appears to pertain 
specifically to the disability at issue.  See Dorland's 
Illustrated Medical Dictionary, 1228 (30th ed. 2003).

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
Veteran is appropriately rated under Diagnostic Code 7819, 
with reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.




Specific schedular criteria

Under Diagnostic Code 7819, the rater is instructed to rate 
the disability as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), or impairment of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7819.

In this case the Veteran's claim is for a foot disability.  
Application of Diagnostic Code 7800 is therefore not 
warranted.  The evidence of record indicates that the 
affected area and surrounding hardened tissue measures only 
four centimeters in diameter, well short of the six square 
inches required for a compensable disability rating under 
Diagnostic Code 7801 or the 144 square inches required under 
7802.  Diagnostic Code 7803 is also not for application since 
there is no evidence that the Veteran's plantar wart is 
unstable.  Finally, since the record does not indicate that 
the function of the Veteran's foot is in any way limited, 
Diagnostic Code 7805 is not for application.  

During the November 2007 VA examination and while receiving 
VA outpatient medical treatment, the Veteran has complained 
that her plantar wart will cause her foot pain.  

Under Diagnostic Code 7804 [scars, superficial, painful on 
examination] a 10 percent rating is warranted for superficial 
scars that are painful on examination.  Note (1): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Schedular rating

During the November 2007 VA examination, the examiner noted 
that the Veteran's plantar wart will occasionally cause pain 
in her foot when walking.  In April 2008 the Veteran 
complained that her wart was causing pain and discomfort in 
her right foot.  Based on the presence of pain, the Board 
finds that a 10 percent disability rating under Diagnostic 
Code 7804 is warranted. 

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
right foot plantar wart has not changed appreciably since the 
Veteran filed her claim.  Based on the record, the Board 
finds that a 10 percent disability rating is proper for the 
entire period from the date of service connection, June 23, 
2007.

Conclusion

For the reasons stated above, the Board finds that a 10 
percent disability rating is warranted for the Veteran's 
right foot plantar wart.  To that extent only, the appeal is 
allowed.  

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected plantar wart or bilateral knee disabilities.  The 
medical evidence fails to demonstrate symptomatology of such 
an extent that application of the ratings schedule would not 
be appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability are specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1) (2009).  In this case, there is 
no indication that the Veteran has required frequent 
hospitalizations for her bilateral knee or plantar wart 
disabilities; in fact, it does not appear that the Veteran 
has been hospitalized at all for these disabilities. 

With respect to employment, the evidence of record indicates 
that the Veteran works is a student.  In this case there is 
no indication that her disabilities cause her to miss class 
or create any unusual employment impairment.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) (2009) is not warranted.


ORDER

Entitlement to service connection for a lumbosacral spine 
disability is denied.

Entitlement to an initial compensable rating for service-
connected patellofemoral pain syndrome of the right knee is 
denied. 

Entitlement to an initial compensable rating for service-
connected patellofemoral pain syndrome of the left knee is 
denied. 

An increased rating for a plantar wart of the right foot, 10 
percent, is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
LANA. K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


